Citation Nr: 0329147	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma 
regional office (RO).


FINDINGS OF FACT

1.  A June 1999 rating decision denied reopening the claim 
for service connection for rheumatoid arthritis; the veteran 
was notified of the RO's decision and he did not file a 
timely appeal. 

2.  The evidence received since the June 1999 rating decision 
consists of private medical records including a physician's 
nexus opinion regarding the veteran's rheumatoid arthritis 
and his period of service; the evidence bears directly and 
substantially upon the specific matters under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A June 1999 rating decision that determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted since the 
final June 1999 rating decision and the claim of entitlement 
to service connection for rheumatoid arthritis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a November 1976 rating decision denied 
the veteran's initial claim for service connection for 
rheumatoid arthritis.  The veteran was notified of the RO's 
decision in November 1976, and did not appeal.  Thus, the 
decision is final. 

A June 1999 rating decision denied the veteran's request to 
reopen his claim for service connection for rheumatoid 
arthritis, because no new and material evidence had been 
received.  The veteran was notified of the RO's decision in 
June 1999.  The veteran did not appeal the decision.  Thus, 
that decision is final as well.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

As the last final disallowance of the appellant's claim of 
entitlement to service connection for rheumatoid arthritis 
was a June 1999 rating decision, the Board must determine 
whether new and material evidence has been received 
subsequent to the June 1999 rating decision sufficient to 
reopen the claim.

The June 1999 rating decision found that the evidence 
submitted with the claim was not new and material because it 
was not directly relevant to the issue considered. 

Since the June 1999 rating decision is final, the veteran's 
current claim of service connection for rheumatoid arthritis 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2003).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed in December 2000, prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO determined in its June 1999 decision that the evidence 
did not establish that rheumatoid arthritis was etiologically 
related to service.  In order to reopen the claim, the 
veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra. Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any objective 
evidence of inservice incurrence of rheumatoid arthritis 
and/or a nexus between current pathology and the period of 
service.

The evidence received since the June 1999 decision consists 
of private medical records, including a nexus opinion dated 
November 2000.  In the report, the examiner stated "It is my 
opinion after reviewing the medical records, multiple 
positive RA Latex tests, and positive surgical findings, that 
[veteran] does indeed have rheumatoid arthritis and that it 
was diagnosed while he was on active duty."
 
This nexus evidence was not previously of record, and it 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2003).  Accordingly, the veteran's claim 
for service connection for rheumatoid arthritis is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for rheumatoid arthritis is 
reopened.  To this extent only, the claim is granted.


REMAND

While the veteran has submitted evidence sufficient to reopen 
his claim, the Board is of the opinion that additional 
evidence is necessary to properly consider the merits of the 
claim for service connection for rheumatoid arthritis.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The veteran's Report of Medical History, dated June 1972, 
indicated that the veteran had a chronic left knee problem, 
and that a private physician had diagnosed the veteran as 
having rheumatism in the knee.  The veteran's service 
entrance examination, dated July 1972, stated that the 
veteran underwent an x-ray examination for arthritis, and 
that the result was negative.  

An inservice medical record dated December 1975 indicated 
that the veteran's RA Latex was strongly reactive and that 
this feature would be suspicious for rheumatoid arthritis or 
some other type of Collagen disorder.  A VA examination 
conducted in November 1976 concluded that the veteran did not 
appear to have rheumatoid arthritis at that time, and that 
positive Latexes can be false positives.  

A variety of inservice medical records including those dated 
December 1974, April 1975, July 1975, and February 1976 
indicated that the veteran had a history of knee, back, and 
shoulder pain while in service.  An inservice radiographic 
report dated January 1975 indicated that no joint abnormality 
was identified.  Another radiographic report dated December 
1975 was negative for any rheumatoid changes. 

A January 1975 inservice medical report conducted by a 
physician's assistant stated "arthritis" but did not offer 
a clear and definitive diagnosis by a physician, and no x-ray 
findings confirming the diagnosis were noted. 

A private medical report dated November 2000 stated that the 
veteran had rheumatoid arthritis and that it was diagnosed 
while he was on active duty, but it is unclear if the 
examining physician reviewed the veteran's claims folder in 
its entirety and interpreted the documents therein 
accurately.

Additionally, a VA medical examination conducted in January 
2001 indicated that the veteran exhibited clear-cut evidence 
of joint problems which were progressive while on active 
duty, and that the veteran had what appeared to be very 
severe rheumatoid arthritis.  The physician stated that he 
had reviewed the veteran's medical records, yet there is no 
indication that the veteran's claims folder had been 
transferred to the VA examining physician for review. 

The Board is of the opinion that another VA examination of 
the veteran, and subsequent opinion, with consideration of 
the medical evidence noted above, is necessary to properly 
evaluate the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should also schedule the 
veteran for a VA rheumatology examination 
to determine the nature and etiology of 
any rheumatoid arthritis.  The examiner 
should review all relevant documents 
currently associated with the claims 
folder, with particular emphasis 
specifically placed on the following: 
veteran's report of medical history dated 
June 1972; inservice RA Latex test report  
dated December 1975; inservice 
radiographic reports dated January and 
December 1975; January 1975 medical 
report by physician's assistant J.W.; 
November 1976 VA medical rating 
examination; private medical report dated 
November 2000; VA medical examination 
dated January 2001.  The examiner should 
then render an opinion as to whether the 
veteran has rheumatoid arthritis or 
arthritis, and if so, whether it is more 
likely, less likely or as likely as not 
that it is related to the veteran's 
period of active duty.  Any relevant 
tests should be conducted, and a complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  After the above 
requested action has been completed, the RO should review the 
appellant's claim of entitlement to service connection for 
rheumatoid arthritis.  If the benefit sought on appeal 
remains denied, a supplemental statement of the case should 
be furnished to the appellant, and he should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



